Cole, Judge:
When these cases were called for hearing at Baltimore, on December 15, 1944, they were submitted by both parties without the introduction of evidence by either side.
An examination of the official record in each case discloses nothing to disturb the value found by the appraiser, which is presumptively *288correct, section 501 of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1501).
Accordingly, I find the appraised value in each instance to he the proper dutiable value for the merchandise. Judgment will be rendered accordingly.